Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-19 directed to invention non-elected without traverse.  Accordingly, claims 16-19 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:
	Claims 16-19 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sato ‘536 and Yoon ‘626 suggest the claimed method steps and materials as described in the Office action dated 10-30-2020.  The prior art does not fairly teach or suggest “t2>t3, where t3 is a thickness of a region of the one of the dielectric layers in which the content of nickel (Ni) is 3 wt% or less from the boundary of the one of the first and second internal electrodes immediately adjacent to the one of the dielectric layers, and t2 is a thickness of the one of the first and second internal electrodes immediately adjacent to the one of the dielectric layers”.  Prior art including US 3, which has a perovskite structure similar to barium titanate as claimed, in relation to minimizing deleterious effects of nickel diffusion into the ceramic layers.  However Kawamoto does not consider or specify electrode thickness, and it does not suggest a particular wt% of nickel in a boundary region, or its thickness relative to electrode thickness.  Thus while the prior art recognizes the issue of nickel content in ceramic layers of electronic components, it does not fairly teach or suggest controlling the method to achieve the features as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN SNELTING/Primary Examiner, Art Unit 1741